POULIOT, J.
This action is brought to recover compensation for personal injuries received by the plaintiff in a collision between an automobile she was operating and a trolley car of the defendant company. It is before the Court on defendant’s motion for a new trial after the plaintiff had been awarded $5,416 damages by a jury.
On April 22, 1931, Mrs. Manchester was driving an automobile on Chalk-stone Ave. in Providence, approaching Mount Pleasant Ave. and headed toward the center of the city. Coming along Chalkstone Ave., in the opposite direction and approaching Mount Pleasant Ave., was a trolley car with a sign on it marked “Mt. Pleasant Ave.”.
At this intersection, the trolley track goes two ways; it goes straight along Chalkstone Ave. across and beyond Mount Pleasant Ave., and it also swings in from Chalkstone Ave. to Mount Pleasant Ave.
Mrs. Manchester saw the trolley car approaching the intersection and assumed, as she said, that it would go straight along Chalkstone Ave. She kept her car in motion up to the time when the contact took place between the two vehicles, not realizing that the trolley car would, or not noticing that it did swing into Mount Pleasant Ave. until a collision was unavoidable.
There is some disputed testimony as to the speed of the trolley car as it turned in from one street to the other, and also as to whether or not it made a stop before turning the corner.
Two other automobile drivers, who were brought in by the plaintiff, one of whom was following the trolley car, the other intending to cross Chalk-stone Ave. at that intersection, stopped their vehicles to ascertain which way the trolley car would go at the corner.
It seems to the Court that Mrs. Manchester, although she could see both tracks, it being a bright, clear day, and saw the trolley car carrying a sign as to its destination, made a bad guess as to the trolley car’s probable course. She attempts to explain her conduct by saying that she was not familiar with that intersection, but it seems to the Court that a person unfamiliar with a location should be all the more careful in observing what is going on, especially when more than one probable course of traffic is evident.
The Court feels that the plaintiff has not proven her claim by a fair preponderance of the evidence.
The damages seem somewhat high. Mrs. Manchester suffered a fracture of the right knee-cap and has had trouble with her knee ever since. But it appears that she had been suffering from an arthritic condition for a good many years prior to the day of the collision. There had been improvement under treatment and the accident undoubtedly aggravated the condition. Dr. Dan-forth stated the injury was probably permanent and would probably improve. The Court feels that the amount awarded is excessive. It believes the jury fixed damages as if the entire injury had been caused by the accident.
For plaintiff: Grim & Littlefield.
For defendant: Clifford Whipple, Sweeney.
Defendant’s motion for a new trial is granted, both on liability and on damages.